UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2016 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5reeway, Suite 1700 Dallas, Texas 75240-2697 (Address of principal executive offices) Registrant’s telephone number, including area code: (972)233-1700 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer¨Accelerated filerxNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox Number of shares of the Registrant’s common stock outstanding on April 29, 2016: 48,691,884. NL INDUSTRIES, INC. AND SUBSIDIARIES INDEX Pagenumber PartI. FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2015;March 31, 2016 (unaudited) 3 Condensed Consolidated Statements of Operations(unaudited) - Three months ended March 31, 2015 and 2016 5 Condensed Consolidated Statements of Comprehensive Income (Loss) (unaudited) - Three months ended March 31, 2015 and 2016 6 Condensed Consolidated Statement ofEquity (unaudited) – Three months ended March 31, 2016 7 Condensed Consolidated Statements of Cash Flows (unaudited) -Three months ended March 31, 2015 and 2016 8 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosure About Market Risk 36 Item4. Controls and Procedures 36 PartII. OTHER INFORMATION Item1. Legal Proceedings 38 Item1A. Risk Factors 38 Item6. Exhibits 38 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. 2 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) December 31, March 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Accounts and other receivables, net Inventories, net Prepaid expenses and other Total current assets Other assets: Marketable securities Investment in Kronos Worldwide, Inc. Goodwill Other assets, net Deferred income taxes 11 11 Total other assets Property and equipment: Land Buildings Equipment Construction in progress Less accumulated depreciation Net property and equipment Total assets $ $ 3 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) December 31, March 31, (unaudited) LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued and other current liabilities Accrued environmental remediation and related costs Total current liabilities Noncurrent liabilities: Accrued pension costs Accrued postretirement benefits (OPEB) costs Accrued environmental remediation and related costs Deferred income taxes Other Total noncurrent liabilities Equity: NL stockholders' equity: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total NL stockholders' equity Noncontrolling interest in subsidiary Total equity Total liabilities and equity $ $ Commitments and contingencies (Notes 11 and 13) See accompanying notes to Condensed Consolidated Financial Statements. 4 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended March 31, (unaudited) Net sales $ $ Cost of sales Gross margin Selling, general and administrative expense Other operating income (expense): Insurance recoveries 90 Corporate expense ) ) Income (loss) from operations ) Equity in earnings (losses) of Kronos Worldwide, Inc. ) Other income - interest and dividend income Income (loss) before income taxes ) Income tax benefit ) ) Net income (loss) ) Noncontrolling interest in net income of subsidiary Net income (loss) attributable to NL stockholders $ $ ) Amounts attributable to NL stockholders: Basic and diluted net income (loss) per share $ $ ) Weighted average shares used in the calculation of net income (loss) per share See accompanying notes to Condensed Consolidated Financial Statements. 5 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands) Three months ended March 31, (unaudited) Net income (loss) $ $ ) Other comprehensive income (loss), net of tax: Marketable securities ) ) Currency translation ) Interest rate swap - ) Defined benefit pension plans Other postretirement benefit plans ) ) Total other comprehensive income (loss), net ) Comprehensive loss ) ) Comprehensive income attributable to noncontrolling interest Comprehensive loss attributable to NL stockholders $ ) $ ) See accompanying notes to Condensed Consolidated Financial Statements. 6 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY Three months ended March 31, 2016 (In thousands) Accumulated Additional other Noncontrolling Common paid-in Retained comprehensive interest in Total stock capital earnings income (loss) subsidiary equity (unaudited) Balance at December 31, 2015 $ ) $ $ Net income (loss) - - ) - ) Other comprehensive income, net of tax - Dividends - ) ) Balance at March 31, 2016 $ ) $ $ See accompanying notes to Condensed Consolidated Financial Statements. 7 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three months ended March 31, (unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Depreciation and amortization Deferred income taxes ) Equity in losses (earnings) of Kronos Worldwide, Inc. ) Dividends received from Kronos Worldwide, Inc. Cash funding of benefit plans in excess of net benefit plan expense ) ) Other, net 82 60 Change in assets and liabilities: Accounts and other receivables, net ) ) Inventories, net ) Prepaid expenses and other ) ) Accounts payable and accrued liabilities ) ) Income taxes 7 1 Accounts with affiliates ) Accrued environmental remediation and related costs ) Other noncurrent assets and liabilities, net ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Change in restricted cash equivalents, net ) Proceeds from the sale of marketable securities - Purchase of marketable securities ) - Net cash used in investing activities ) ) Cash flows from financing activities - Distributions to noncontrolling interests in subsidiary ) ) Cash and cash equivalents - net change from: Operating, investing and financing activities ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure - cash paid for: Income taxes, net $ $ 44 See accompanying notes to Condensed Consolidated Financial Statements. 8 NL INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2016 (unaudited) Note 1 – Organization and basis of presentation: Organization – At March 31, 2016,Valhi, Inc. (NYSE: VHI) held approximately 83% of our outstanding common stock and a wholly-owned subsidiary of Contran Corporation held approximately 93% of Valhi’s outstanding common stock. All of Contran’s outstanding voting stock is held by a family trust established for the benefit of Lisa K. Simmons and Serena Simmons Connelly and their children for which Ms. Simmons and Ms. Connelly are co-trustees, or is held directly by Ms. Simmons and Ms. Connelly or entities related to them.Consequently, Ms. Simmons and Ms. Connelly may be deemed to control Contran, Valhi and us.
